

115 HR 5712 IH: Medicaid Drug Rebate Accountability Act
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5712IN THE HOUSE OF REPRESENTATIVESMay 8, 2018Mr. Schrader (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to compel manufacturers to correct inaccurate
			 classification data reported to the Medicaid rebate program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Medicaid Drug Rebate Accountability Act. 2.Authority to compel manufacturers to correct inaccurate classification data reported to Medicaid rebate programSection 1927(b)(3) of the Social Security Act (42 U.S.C. 1396r–8(b)(3)) is amended by adding at the end the following new subparagraph:
			
				(E)Remedy with respect to inaccurate classification data
 (i)Correction of inaccurate classification dataIn the case that the Secretary determines that drug classification data reported on or after September 30, 2018, by a manufacturer under this paragraph, with respect to a covered outpatient drug of such manufacturer, provides an inaccurate classification for such drug, the Secretary shall require such manufacturer to correct, within a 30-day period, the classification for such drug.
 (ii)Civil monetary penaltyIn the case of a manufacturer who fails to correct the classification of a covered outpatient drug within a 30-day period pursuant to clause (i), the Secretary shall, beginning the day after the end of such 30-day period, require such manufacturer to pay a civil monetary penalty of $100,000 per day until the date on which the manufacturer corrects such classification.
 (iii)Classification definedFor purposes of this subparagraph, the term classification means identification or designation as one of the following: (I)A single source drug.
 (II)An innovator multiple source drug. (III)A noninnovator multiple source drug..
		